Citation Nr: 0631533	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  04-43 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for back disability has been received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1950 
to January 1951.

In October 1990, the RO denied service connection for back 
disability.  Although the RO notified the veteran of the 
denial and his appellate rights that same month, the veteran 
did not initiate an appeal.

In May 2002, the Board declined to reopen the claim on the 
basis that new and material evidence had not been received.

This appeal to the Board of Veterans Appeals (Board) arises 
from an October 2003 rating action in which the RO declined 
to reopen the claim for service connection for back 
disability on the basis that new and material evidence had 
not been received.  A Notice of Disagreement (NOD) was 
received in April 2004.  A Statement of the Case (SOC) was 
issued in November 2004 and a Substantive Appeal was 
received later that month.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action, on his part, is required..

As a final preliminary matter, the Board notes that, in an 
April 2006 written brief presentation, the veteran's 
representative raised the issue of the veteran's entitlement 
to  nonservice connected-pension benefits.  As that matter 
has not been adjudicated by the RO, it is not properly 
before the Board; hence, it is referred to the RO for proper 
action.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and 
its implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him of 
what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board 
finds that all notification action needed to render a fair 
decision on the claim on appeal has not been accomplished.

As noted above, the veteran's entitlement to service 
connection for back disability was previously denied in an 
October 1990 rating decision that the veteran did not 
appeal.  In February 2003 the veteran sought to reopen his 
claim for service connection for back disability.  
Thereafter, in February 2003, the RO sent him a 38 U.S.C.A. 
§ 5103(a) notice letter related to that claim, which 
unfortunately did not adequately inform him of the basis for 
the prior denial of his claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006) (in a claim to reopen a previously denied 
claim for service connection, 38 U.S.C.A. § 5103(a) requires 
that VA issue a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial).  

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (1996),  
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran's status is not at issue.  While 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim for service connection, he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  

Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  Hence, a remand of this matter for full compliance 
with the VCAA's notice requirements is warranted.  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); but see also 38 U.S.C.A. § 5103(b) (3)) (West 
Supp. 2005) (amending the relevant statute to clarify that 
VA may make a decision on the claim before the expiration of 
the one-year VCAA notice period).

After providing the required notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed 
warranted by the VCAA prior to adjudicating the claim on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:   

1.  The RO should furnish to the 
appellant and his representative a 
letter providing notification of the 
duties to notify and assist imposed by 
the VCAA specifically as regards the 
request to reopen the claim for service 
connection for a back disability.  The 
letter must explain what type of 
evidence is needed to reopen the claim 
for service evidence, as well as what is 
needed to establish the underlying claim 
for service connection.  The RO should 
specifically address the element(s)   
required to establish service connection 
that was/were found insufficient in the 
previous denial of the claim, as 
required by the Kent decision (cited to 
above).  

To ensure that the duty to notify the 
appellant what evidence will be obtained 
by whom is met, the RO's letter should 
request  that the appellant to provide 
sufficient information and, if 
necessary, authorization, to enable VA 
to obtain any additional medical records 
pertaining to the matter on appeal that 
are not currently of record.

The RO should also invite the appellant 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman (cited to above), as 
appropriate.  

The RO's letter should clearly explain 
to the appellant that he has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken. 

3.  To help avoid future remand, the RO 
must ensure that all requested action 
has been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completing the requested 
action, and any additional action deemed 
warranted, the RO should readjudicate 
the claim on appeal in light of all 
pertinent evidence and legal authority.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC  (SSOC) and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it 
is not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth 
v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

